Name: Commission Regulation (EEC) No 1985/91 of 5 July 1991 concerning applications for STM licences for cereals submitted on 1 July 1991 for imports of common wheat into Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6 . 7 . 91 Official Journal of the European Communities No L 178/ 17 COMMISSION REGULATION (EEC) No 1985/91 of 5 July 1991 concerning applications for STM licences for cereals submitted on 1 July 1991 for imports of common wheat into Portugal well in excess of the ceiling set ; whereas measures should be taken to deal with this situation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 252 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 1367/91 of 24 May 1991 laying down detailed rules for applying the supplementary trade mechanism (STM) to imports of cereals into Portugal (') sets a target ceiling of 220 000 tonnes for common wheat to be broken down into equal monthly quantities over the period from 1 June to 30 November 1991 ; Whereas, pursuant to Article 6 (2) of Commission Regula ­ tion (EEC) No 574/86 of 28 February 1986 laying down detailed rules for the application of the supplementary trade mechanism (STM) (2), as last amended by Regulation (EEC) No 3296/88 (3), the Commission has been notified of applications received on 1 July 1991 for STM licences for imports of common wheat into Portugal which are HAS ADOPTED THIS REGULATION : Article 1 1 . Applications for STM licences for common wheat falling within CN code 1001 90 99 which were submitted on 1 July 1991 and notified to the Commission shall be accepted for the tonnages applied for, adjusted by a coeffi ­ cient of 0,42307. 2. The issue of STM licences concerning imports of common wheat into Portugal for applications received from 2 to 31 July 1991 is hereby suspended. Article 2 This Regulation shall enter into force on 6 July 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 130, 25. 5 . 1991 , p. 31 . (2) OJ No L 57, 1 . 3 . 1986, p. 1 . (3) OJ No L 293 , 27. 10 . 1988 , p. 7 .